ORDER

PER CURIAM.
Appellants, Craig Walters and Christine Walters, appeal from the judgment entered by the Circuit Court of St. Charles County, granting a permanent injunction in favor of respondent, Trustees of Country Point Estates. We affirm.1
We have reviewed the briefs of the parties, the legal file, and the transcript and find the judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).

. Respondent’s Motion and Supplemental Motion for Payment of Attorney’s Fees on Appeal are denied.